Citation Nr: 1012556	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-35 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1942 to January 
1946.  He served in World War II and his awards and 
decorations include the Asiatic-Pacific Campaign Medal with 
two bronze stars and one bronze arrow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that in his May and August 2006 claims the 
Veteran sought service connection for residuals of a wounded 
left leg, back injury, hepatitis, bilateral hearing loss, 
tinnitus, laceration on the left hand, laceration on the 
right hand, and post traumatic stress disorder (PTSD).  The 
March 2007 rating decision denied all of the claims.  In 
April 2007 the Veteran filed notice of disagreement for all 
of the denied claims.  In September 2007, the RO granted 
service connection for PTSD; thus, that issue is no longer 
on appeal.  In October 2007, the Veteran withdrew his appeal 
for the claims of entitlement to service connection for a 
left leg injury and hepatitis; therefore, those matters are 
no longer pending.  In March 2009 the Board issued a 
decision denying the claims of entitlement of service 
connection for bilateral hearing loss and tinnitus and 
remanded the claims of entitlement to service connection for 
residuals of back injury, laceration, left hand, and 
laceration, right hand for further development.  In January 
2010 the U.S. Court of Appeals for Veteran's Claims 
("Court") vacated the March 2009 Board decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the evidence 
establishes that his bilateral hearing loss is related to 
service.

2.  Resolving doubt in favor of the Veteran, the evidence 
establishes that his tinnitus is related to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2. Tinnitus was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  

In addition, if a veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
said service such satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 

Discussion

After a careful review of the positive and negative evidence 
of record, the Board finds that when resolving all doubt in 
the Veteran's favor, the requirements of entitlement to 
service connection are met.

At the outset, the Board notes that there is competent 
evidence that the Veteran currently has bilateral hearing 
loss and tinnitus.  See the July 2007 VA examination which 
indicated that the Veteran had bilateral hearing loss and 
tinnitus; October 2007 statement, Dr. L.  The Veteran has 
also provided competent lay evidence that he has noticed he 
was hard of hearing and that he had ringing in the ears.  
The Veteran is competent to testify as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

The record also shows that the Veteran was exposed to 
excessive noise while in service.  

Thus, the crux of this case rests upon the question of 
whether there is competent and credible evidence of a causal 
relationship between the Veteran's bilateral hearing loss 
and tinnitus and his in-service noise exposure.  In this 
regard, the Board finds that the evidence is in equipoise.   

At the outset in this case, the Board notes that the 
Veteran's service treatment records are not available.  The 
National Personnel Records Center (NPRC) has indicated that 
they were most likely destroyed in the fire at that records 
storage facility in 1973.  The Board is satisfied that the 
RO has taken all necessary steps to secure service treatment 
records and, given the responses from the NPRC, that 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).  
In a case such as this, where service treatment records are 
unavailable, the Board is mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

As noted above, the Veteran's service treatment records are 
unavailable for review, but a service personnel record shows 
that the Veteran's military occupation specialty was as a 
general carpenter.  There are no private treatment records 
that have complaints or treatment for tinnitus.  The 
Veteran's private treatment records contain several 
references to his hearing ability.  The earliest was found 
in a February 1987 appointment at a private family practice 
clinic which noted the Veteran was hard of hearing and that 
he himself had noticed his hearing had become worse.  That 
appointment concluded with the notation that the Veteran 
would be directed to an audiogram.  The next entry for March 
1987 noted the Veteran had moderate neural sensory hearing 
loss bilaterally.  No statement was recorded about the 
etiology of the hearing loss.  At a different private clinic 
for a general examination in January 1997, the examiner 
noted the Veteran still enjoyed playing in a band at times, 
though a later note continued that the Veteran still had 
difficulty hearing.  In May 1999 the Veteran obtained 
hearing aids from a private clinic, which also serviced them 
six years later.  See April 2008 Statement.  A December 2003 
private appointment contained the notation that the Veteran 
was staying active by playing in a band and singing.

Along with his claim in May 2006, the Veteran submitted 
three statements from a sister, brother-in-law, and a 
sister-in-law which described his health when he returned 
home from service.  None of the statements mention the 
Veteran experienced any difficulty with his hearing or 
complained of tinnitus. 

In a September 2007 VA initial assessment, the VA 
psychiatrist recorded as part of the Veteran's employment 
history that he had played bass guitar for a gospel band for 
twenty years. 

The Veteran's private physician, Dr. L., submitted a 
statement dated October 2007.  The physician noted the 
Veteran's hearing loss and tinnitus, and that during his 
service, the Veteran was in charge of setting and 
discharging explosive devices.  The physician then opined 
that it was this activity that resulted in his current high 
degree of hearing loss and tinnitus.

In an April 2008 statement the Veteran denied that his 
hearing loss and ringing in his ears came from any hunting 
or post service activity.  He insisted it derived from the 
bombs, artillery fire, and explosions of his war service and 
that he had a bad hearing loss when he was discharged. 

The Board finds the Veteran's statements regarding exposure 
to excessive noise from military ammunitions explosions in 
service to be credible.  Section 1154(b) applies a reduced 
evidentiary burden which can be used to establish the 
incurrence of an event in service; however, competent 
evidence of a nexus between service and a current disability 
is still required.  Wade v. West, 11 Vet. App. 302 (1998); 
Turpen v. Gober, 10 Vet. App. 536 (1997). 

The above-noted positive and negative evidence of record is 
acknowledged; nonetheless, the Board finds that a causal 
nexus to service has been demonstrated.  The record shows 
that the Veteran was exposed to excessive noise during 
service, and that he has consistently maintained his 
bilateral hearing loss and tinnitus began while he was on 
active duty or in 1945.  Additionally, it is without dispute 
that his service treatment records are unavailable.  

The Board notes that the Veteran is competent to describe 
being exposed to loud noise, such as the constant noise of 
weapons fire and mortars exploding, and he is competent to 
report symptoms of decreased hearing and ringing in the ear.  
A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  Although the Veteran is not competent to 
etiologically relate his bilateral hearing loss and tinnitus 
to service, the Board concludes that he is competent to 
testify to observable symptoms such as being aware of being 
hard of hearing and having a ringing in the ears since 
service.  The Board also finds that his statements are 
credible, as the record demonstrates that he was exposed to 
noise in service.  However, his numerous statements to 
medical practitioners, on several occasions, that describe 
his playing musical instruments, singing, and continuing his 
activities in music do weigh against the credibility of his 
statements attesting to experiencing hearing loss and 
tinnitus since 1945.  When, after careful consideration of 
all procurable evidence, such doubt will be resolved in 
favor of the claimant.  By reasonable doubt is meant one 
that exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board finds that entitlement to service connection for 
bilateral hearing loss and tinnitus is warranted.  The 
appeal is granted.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


